DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Oath/Declaration
Declaration filed on 10/14/2021 to correct deficiencies have been accepted and made of record.

Specification
Amendments to the original disclosure of the invention filed on 8/5/2021 to correct a minor informality have been considered and are entered by the examiner.

Allowable Subject Matter
Claims 54-77 are allowed.
Claim 54 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of an input signal generation source configured to inject, through a test fixture, a preselected signal into an electrical device disposed in the test fixture, a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the electrical device in a response to said preselected input signal being injected thereinto; and a processor and a processor configured to determine one of a genuine and a counterfeit condition of the electrical device based on a comparison of an emission signature characteristics of said collected electromagnetic energy in said RF spectrum against baseline emission signature characteristic, in combination with the limitations set forth by the claim. 
Claim 55 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a test fixture, said test fixture configured to receive an electrical device therewithin, a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the electrical device in a response to an input being injected thereinto through said test fixture; and a processor and a processor configured to determine one of a genuine and a counterfeit condition of the electrical device based on a comparison of an emission signature characteristics of said collected electromagnetic energy in said RF spectrum against baseline emission signature characteristic, in combination with the limitations set forth by the claim.

claim 70 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of (f) simultaneously generating, with a processor, representative signature characteristics of said first and second emissions; (g) determining, with said processor, a first deviation between said first emission signature characteristics and baseline RF emission signature characteristics for said integrated circuit; (h) determining, with said processor, a second deviation between said second emission signature and said baseline RF emission signature characteristics for said integrated circuit; and (i) detecting, with said processor based on said first and second deviations, said one of said counterfeit condition and said genuine condition, in combination with the limitation set forth by the claim.
Dependent claims 71-73 are allowed for the reasons explained above with respect to independent claim 70, from which they depend.
Claim 74 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the counterfeit detection system of claim 74, in particular, the limitations of a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the one of the semiconductor and the integrated circuit in a response to an input being injected thereinto through said test fixture, said input being at least one of a power input and an oscillatory input; and a processor configured to determine one of a genuine and a counterfeit condition of the one of the semiconductor and the integrated circuit based on a comparison of an emission signature characteristics of said collected 
Claim 75 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration of the counterfeit detection system of claim 75, in particular, the limitation of an antenna, said antenna integrated into an end of said robotic arm, said antenna being positioned, during use, above the electrical device; a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the electrical device in a response to an input being injected thereinto through said test fixture; and a processor configured to determine one of a genuine and a counterfeit condition of the electrical device based on a comparison of an emission signature characteristics of said collected electromagnetic energy in the RF spectrum against baseline emission signature characteristics, in combination with the limitations set forth by the claim.
Claim 76 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration of the counterfeit detection system of claim 76, in particular, the limitation of an antenna comprising an antenna array positioned at a distance above the electrical device; a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the electrical device in a response to an input being injected thereinto through said test fixture; and a processor configured to determine one of a genuine and a counterfeit condition of the electrical device based on a comparison of an emission signature characteristics of said collected electromagnetic energy in the RF 
Claim 77 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration of the counterfeit detection system of claim 77, in particular, the limitation of an antenna array positioned at a distance above the electrical device, said antenna array comprising an electronically steered antenna array; a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the electrical device in a response to an input being injected thereinto through said test fixture; and a processor configured to determine one of a genuine and a counterfeit condition of the electrical device based on a comparison of an emission signature characteristics of said collected electromagnetic energy in the RF spectrum against baseline emission signature characteristics, in combination with the limitations set forth by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864